Appeal by an employer, self-insured, from an award of death benefits made in favor of the widow and minor children of John C. Flammer, deceased employee. The Industrial Board found that on January 6, 1942, the deceased employee sustained accidental injuries which resulted in his death and at the time he was employed as a plant patrolman by the employer. It also found that while he was engaged in the regular course of his employment and while working for his employer in unusual and extreme weather conditions, and while traveling through heavy snow and exposure to cold he suffered a coronary occlusion which caused Ms death, and that Ms death was a natural and unavoidable result of the accidental injuries sustained by Mm. The evidence sustains the findings. Award affirmed, with costs to the State Industrial Board. All concur. [Bee post, p. 1072.]